MANION, Circuit Judge,
joined by POSNER, Chief Judge, concurring and dissenting.
Although I recognize that the possibility of any reader (other than members of this court) finding this opinion buried amid 200 pages is remote, I will nevertheless forge ahead. I write separately not to propose yet another standard of employer liability in cases of a supervisor’s sexual harassment, but rather to condense some of the areas of agreement and dispute set out by the various writings submitted by other members of the court. At this point, four of the circuit judges have proposed distinct standards of liability in eases where a supervisor sexually harasses a subordinate. The central question is whether strict liability should be applied, and if so, for what? And if it is applied, should it be against an employer for all forms of sexual harassment in the workplace, or only for quid pro quo harassment? And then we need to define quid pro quo harassment — is it for some job action taken against an employee, or is the mere threat of a job action enough? Further, what level of supervisor can inflict the company with strict liability — a high-level supervisor who has the independent and unreviewable authority to execute, or a lower-level supervisor, even one who might be better described as a co-worker, whose input in job actions is limited to routine recommendations and job reports to a higher decision-maker?
If we were writing the law on a clean slate, I would be inclined to join Judge Coffey in imposing a singular, consistent standard for all types of harassment: negligence. That approach recognizes the unfairness in imputing vicarious liability to an employer for a supervisor’s errant, personal and illegal acts that have nothing to do with the employer’s business or the supervisor’s responsibilities. But the slate is not clean. Unfortunately, as revealed by the volume of writings presented under the two cases decided today, the slate is marked with many confusing and even conflicting standards that give trial courts little guidance in this sensitive area. Nevertheless, I strongly endorse much if not most of what Judge Coffey has presented in his very detailed and thorough analysis. Although I am not able to join the bottom line of his concurrence, I strongly endorse his approach on many of the underlying issues.1
Given the state of the case law, it is my conclusion that Chief Judge Posner has fashioned an approach that is in line with Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 106 S.Ct. 2399, 91 L.Ed.2d 49 (1986), our own precedent in this area, and common sense. It is a practical and facile approach that draws needed bright lines (or at least brighter ones) in a dim area of employment law involving dimwitted behavior by offending employees. Judge Posner’s “company act” approach helps sort out an issue that has confounded courts since Meritor was decided more than a decade ago. Its power lies in its underpinnings: there is no existent “law of agency” able to answer the questions before us today, and the Supreme Court itself recognized that common law principles are not transferable “in all their particulars to Title VII.” 477 U.S. at 72, 106 S.Ct. at 2408.
Judge Flaum has drawn some lines that appear to have attracted at least a plurality of the other judges on the court. It is a rather back-to-basics approach that is commendable for several reasons. Primarily, it retains the distinction between hostile environment harassment and quid pro quo harassment, and it imposes a consistent standard of liability (negligence) in cases of hostile environment harassment no matter whether the harasser is a supervisor or coworker. In that regard, however, I am less enthusiastic about the somewhat nebulous “heightened” standard of care in cases where the harasser is a supervisor rather than a coworker. But in most respects Judge Flaum’s approach is consistent with Chief Judge Pos-ner’s, the principal difference being- — and it is a major one — how to treat a supervisor’s threats of a job action if the employee does *558not comply with his sexual demand. I agree with Chief Judge Posner and Judge Kanne that threats without tangible job consequences (“company acts” such as a demotion or firing) should not impose on an unsuspecting employer the harsh penalty of strict liability.
Judge Wood’s approach differs substantially from the other three by favoring one standard of liability in all cases of supervisory sexual harassment. Under that standard, an employer is liable if the supervisor committed harassment during the course of his supervision. If so, then the harassment is within the1 scope of employment even if his motivation was entirely personal and unrelated to the employer’s business. If outside the scope of employment, then liability under this approach results if (1) the employer is negligent in failing to address the harassment; or (2) the supervisor has apparent authority to take the employment actions at issue. In addition, Judge Wood apparently has accepted Judge Easterbrook’s standard of applying state laws of agency, so that an employer’s liability under Title VII depends upon which state law a court applies. Without saying so, Judge Wood’s approach effectively imposes strict liability for all sexual harassment, and with Judge Easterbrook’s wrap of a 50-state standard, I find it unacceptable.
While these four distinct approaches do not cover every option, there are common threads running through the approaches of Judges Posner, Coffey, and Flaum that are consistent and important. Each favors a negligence standard of employer liability if the alleged harasser is a co-worker of the victim, which includes low-level supervisors who in practical terms are acting as coworkers and not supervisors when they harass. This is consistent with all of our recent decisions addressing this issue. See McKenzie v. Illinois Dep’t of Transportation, 92 F.3d 473, 480 (7th Cir.1996); Baskerville v. Culligan Int’l Co., 50 F.3d 428, 432 (7th Cir.1995); Carr v. Allison Gas Turbine Div., General Motors Corp., 32 F.3d 1007, 1009 (7th Cir.1994). The alleged harasser in Baskerville was a low-level supervisor, and nothing in today’s decision should be interpreted to mean that a negligence standard is inappropriate in cases where the harasser happens to outrank the victim in the company’s hierarchy.
In addition, a majority of the court has decided to retain a standard of strict liability in cases of actual quid pro quo harassment, or for what Chief Judge Posner terms “company acts.” This is consistent not only with Horn v. Duke, 755 F.2d 599 (7th Cir.1985), but the decisions of other circuits as well.2 Both Judge Flaum’s approach and Chief Judge Posner’s retain the distinction between hostile environment harassment and quid pro quo harassment. Given the state of the law, this distinction makes sense; a “company act” such as a supervisor’s termination of an employee who refuses to have *559sex with him is much more severe than the general creation of a hostile environment (which typically consists of multiple acts of harassment actionable only in combination by creating an offensive work environment). The company act also is much more detectable than harassment committed outside the employer’s vantage point, or at least it will become more readily detected once employers understand that they are strictly liable for these acts. When a supervisor wishes to fire a subordinate, it will behoove the employer to know the reasons and ensure that they are valid and non-discriminatory. Although this probably will require more detailed procedures, it is a better result than monitoring the workplace as if it were a prison, searching for inappropriate behavior and earning the disgruntlement and dissatisfaction of employees in return.
These are the areas of general agreement. But as the length and the separate writings in this “opinion” demonstrate, many differences remain. Four major areas remaining in dispute merit some discussion.
I. Quid pro quo harassment and a supervisor’s unfulfilled threats
As I noted above, the court has retained the distinction between quid pro quo harassment and hostile environment harassment. In addition, under both Judge Flaum’s approach and Chief Judge Posner’s approach, an employer is strictly liable for a supervisor’s quid pro quo harassment. And because of that harsh standard of strict liability, it is important and necessary to keep the definitions clear and narrow. Quid pro quo harassment occurs when the submission to a superior’s sexual demands is made a condition of tangible employment benefits. Before strict liability attaches, however, the plaintiff must meet a significant burden.
Quid pro quo. harassment is a special case of sexual harassment. This means that the plaintiff must establish the basic gate-keeping requirements of a sexual harassment claim in order to state a quid pro quo claim (e.g., unwelcome sexual advances motivated at least in part by the plaintiffs sex). However, in addition to these elements, the plaintiff must establish (1) an ultimatum or strong suggestion on the part of a supervisor that failure to comply with a sexual demand will cause an employment detriment; and (2) that when she refused to comply with the demand, the supervisor imposed upon her a tangible job detriment.
These two additional elements are necessary because they distinguish quid pro quo claims from hostile environment claims. The first element — an ultimatum on the part of the supervisor — may be either explicit or implicit. An example of an explicit demand is a supervisor who tells an employee she will be fired if she refuses to have sex with him. (This assumes, of course, that he has the power to unilaterally fire her.) But most cases fall into the “implicit” category, such as the supervisor who discusses the employee’s job performance (and performance review) at the same time he broaches the subject of sexual favors. The closer the nexus between the discussion of the review and the sexual advance, the more likely the case involves actionable quid pro quo harassment. (This again assumes the supervisor’s review has a dispositive effect on the subordinate’s job.) But there is a dangerous trend to stretch the boundaries of this element so that any harassment by a supervisor who has authority to influence raises, leaves of absences, or other job benefits is quid pro quo harassment. Proof that the harassment is by a supervisor (who often has plenary power over the employee-plaintiff) is a necessary, but not a sufficient condition to establishing a quid pro quo claim. The plaintiff also must offer evidence that the supervisor, through his words or conduct, actually conditioned, the employee’s receipt of the benefits on his receiving sexual favors. Typically this occurs only when the supervisor is discussing job benefits with an employee at the same time he is discussing the sexual favors with her.
The second element of a quid pro quo case (that the plaintiff suffered a tangible job detriment as a result of not submitting to the advances) is equally important if we are going to impose strict liability in these eases. Sexual harassment is a tort, and strict liability is not imposed on tortious conduct except in rare circumstances, such as inherently *560dangerous activities requiring great care on the actor’s part. (See Coffey concurrence, ante at 530-531.) Where those activities result in danger but not in damage, no liability exists. So too with quid pro quo sexual harassment. If the plaintiff has suffered no tangible job detriment as a result of not submitting to a sexual demand {e.g., she has called the supervisor’s bluff), then the tort is incomplete and no cause of action can lie. While it is true that the adverse employment action (or tangible job detriment) may vary in form from case to case — a demotion in one ease, a loss of title in another, Bryson v. Chicago State Univ., 96 F.3d 912, 916 (7th Cir.1996) — the job detriment must be material and tangible.
A threat without negative job consequences cannot support a quid pro quo claim. An employee who either has succumbed to her supervisor’s sexual advance or has called her supervisor’s bluff has suffered no tangible job detriment. In either case, absent a complaint by the employee, the company is in the dark. Even more so with belated claims of resulting psychological or emotional distress. Strict liability for injuries known only to her and her doctor is clearly unjust. Suppose the threat is “have sex with me or you’re fired.” Unless the employee complains, or refuses to have sex with the supervisor and thus is discharged, the company knows nothing. We can encourage companies to review discharges to make sure that they are legitimate (it would be unfortunate to require closer scrutiny when men fire women, but with this trend in the law it may come to that). But if in this example the employee was not fired, there is no. “company act” to review. We all agree that the purpose behind vicarious liability of any kind is deterrence. A standard of strict liability on the employer’s part will not deter the making of threats any more effectively than a standard of negligence because the employer is helpless to prevent them in the first place. No one favoring strict liability for mere threats has suggested that a company surreptitiously monitor its supervisors’ conversations with employees to prevent threatening statements from being made.
Threats cannot constitute quid pro quo harassment for the same reason they could not fall within the supervisor’s scope of employment — they are not authorized, they do not carry the employer’s imprimatur, they do not speak on behalf of the company. In Chief Judge Posner’s parlance, they are “noneompany acts”; in Judge Coffey’s, they constitute “attempted quid pro quo harassment.” In either case, they are personal and the employer has no reason to know they were uttered. If we treated threats as company acts, thus impheating strict liability, then we would be saying that any supervisor, acting on his own, has the power to bind an employer to liability based on tort, while at the same time few among us would agree that he could so readily bind his employer to a contract. And because so many complaints of sexual harassment contain threatening comments, quid pro quo harassment and strict liability would become the typical case rather than the narrow exception it' should be.
II. The Restatement (Second) of Agency
The Supreme Court did not elaborate when it instructed courts “to look to agency principles for guidance” in the area of employer liability for sexual harassment. Meritor, 477 U.S. at 72, 106 S.Ct. at 2408. We are left to determine exactly what “common-law agency principles” it intended. Id. While the Restatement (Second) of Agency might look like a logical starting place, its usefulness is limited in cases such as this one. Issued almost forty years ago, nowhere does it mention sexual, harassment; indeed, it predates Title VII. In fact, there is not much in the Restatement that makes any sense to apply to the sexual harassment context. The most applicable section probably is § 474, dealing with the so-called “fellow servant rule.” But as Chief Judge Posner points out, applying that section to sexual harassment cases would be hopelessly confusing and formulaic. We would have to determine whether the harassing supervisor is a “vice principal” or a “superior servant.” See, e.g., Restatement § 479. If the supervisor was classified as a superior servant, then another rule applies: “the master is not liable unless the superior servant’s act is so *561close to that which he is authorized to do that it is within the scope of his employment.” Restatement § 487, Comment a. This chain reaction is never-ending if we treat the Restatement as a surrogate statute.
Courts run into similar problems when trying to wring out a useable standard of employer liability from § 228 of the Restatement. That section contains a four-part test to determine whether conduct of a servant is within his scope of employment. I need not quote all of that section, for my colleagues do. It should be enough to quote § 228(2), which plainly states that “[cjonduct of a servant is not within the scope of employment if it is different from that authorized, far beyond the authorized time or space limits, or too little actuated by a purpose to serve the master.” (Emphasis added.) Section 235 explicitly states that an “act of a servant is not within the scope of employment if it’s done with no intention to perform it as a part of or incident to a service on account of which he is employed.” Comment c could well be referring to an intentional tort such as sexual harassment in noting that “[tjhe fact that an act is done in an outrageous or abnormal manner has value in indicating that the servant is not actuated by an intent to perform the employer’s business.”3 That Comment also recognizes that in many cases the servant (supervisor) is “merely using the opportunity afforded by the circumstances to do the harm.” This is precisely what a supervisor who sexually harasses is doing' — taking advantage of his circumstances, such as his proximity to the employee and authority over her. It makes him an opportunist and his employer a victim of circumstances beyond its control.
Against this backdrop some of my colleagues conclude that a supervisor’s sexual harassment may well fall within the scope of his employment. That would seem to be the rare case indeed, as other circuits have held. See Harrison v. Eddy Potash, Inc., 112 F.3d 1437, 1444 (10th Cir.1997) (“sexual harassment simply is not within the job description of any supervisor or any other worker in any reputable business”); Andrade v. Mayfair Mgmt., Inc., 88 F.3d 258, 261 (4th Cir.1996) (“illegal sexual harassment is an illegitimate corporate activity, beyond the scope of supervisors’ employment”); Gary v. Long, 59 F.3d 1391, 1398 (D.C.Cir.1995) (harassing supervisor acts outside the scope of his employment in creating hostile environment, and employer is not liable where it has adopted policies and implemented measures condemning sexual harassment); Bouton v. BMW of North Am., Inc., 29 F.3d 103, 107 (3rd Cir.1994) (sexual harassment is outside scope of employment and liability for supervisor’s sexual harassment may only be imputed to employer where supervisor exercises actual or apparent authority; but plaintiffs belief that supervisor has apparent authority is unreasonable if the employer has a sexual harassment policy known to plaintiff).
My colleagues who embrace the Restatement and elevate it to the level of statutory force must accept the consequences as well. Under § 228, harassment only falls within the scope of a supervisor’s employment if for some (inexplicable) reason, the supervisor believes that he is furthering the employer’s business in the process. But more than this, the harassment also must approximate the type of conduct that the employer authorized, and obviously no reasonable employer would authorize such mistreatment of its own employees. Judge Wood believes that focusing on the conduct authorized by the employer is a “misstep,” and that we should ask only whether the harassment occurred during the course of the employee’s supervision. In other words, the issue would not be whether the tortious conduct creating the issue of liability was authorized, but whether it was performed by the supervisor in the course of his authorized activities. But if our reading of the Restatement is a misstep, then we are not alone, and the Supreme Court has stumbled too. See Varity Corp. v. Howe, — U.S. —, —, 116 S.Ct. 1065, 1073, 134 L.Ed.2d *562130 (1996) (citing Restatement’s § 229(1) as “determining whether an activity is within the ‘scope of ... employment’ in part by examining whether it is ‘of the same general nature as that authorized’”) (emphasis added).4
III. “Apparent” authority
My third area of major disagreement concerns liability under a theory of so-called “apparent” authority. Apparent authority “is the power to affect the legal relations of another person by transactions with third persons, professedly as an agent for the other, arising from and in accordance with the other’s manifestations to such third persons.” Restatement (Second) of Agency § 8 (1957). Where a company publishes a policy against sexual harassment, as most employers do, there is no basis to support liability under a theory of “apparent” authority. This is in accord with the Court of Appeals for the Third Circuit, which has held that “[a] policy known to potential victims ... eradicates apparent authority the harasser might otherwise possess.” Bouton v. BMW of North Am. Inc., 29 F.3d 103, 110 (3rd Cir.1994). Simply put, apparent authority must be based on an employee’s reasonable belief that the agent (the supervisor) had authority, and no employee reasonably could believe that her supervisor was entitled to harass given a policy against such harassment.5
Apparent authority is the square peg that doesn’t fit into this round-hole discussion. The theory mostly applies to contracts between a stranger and an agent of the defendant (the principal). Where the principal has led the stranger to believe that the agent has the authority to make the contract, the principal is bound by it. So the stranger’s reasonable belief must be based on some affirmative act done by the principal. See Bourjaily v. United States, 483 U.S. 171, 189, 107 S.Ct. 2775, 2786, 97 L.Ed.2d 144 (1987) (“the agent’s authority must be traced back to some act or statement by the alleged principal”); see also Restatement § 8 Comment a (“Apparent authority results from a manifestation by a person that another is his agent, the manifestation being made to a third person and not ... to the agent.”). Neither Jansen nor Ellerth contends that their employers informed them that their supervisors had the authority to sexually harass them. The facts demonstrate the opposite. For example, Ellerth concedes that Burlington had a policy against harassment and that she knew of it.6
*563Some of my colleagues apparently believe that an employer may be liable so long as it approves of the supervisor’s general supervision, rather than his specific act of harassment. For them it is enough that the employer’s general grant of authority to the supervisor “enabled” him, or put him in a position, to commit an intentional tort. See post at 579 (“The one action [Antoni] took that was clearly unrelated to his supervisory position was his alleged vandalism of [Jansen’s] car. No authority that PCA gave him enabled him, helped him, or affected his ability to take knife to tire.”) (Judge Wood, concurring) (Emphasis added). Under that approach, an employer nearly always is hable because the powers it bestows upon a supervisor “enable” and “help” him to harass a subordinate. Apparently, the only requirement is that he be on the job when he commits the tort. It is the wrong approach because it altogether shifts focus away from the agent’s activities, and imposes liability on the employer no matter how dissimilar the conduct is to the activities the employer actually authorized and communicated to the employees as authorized. In a nutshell, an intentional tort such as sexual harassment is so outrageous (by now everyone knows it’s illegal) that it is hard to imagine a scenario where an employee reasonably believes her supervisor’s job description includes the right to sexually harass her. See American Society of Mechanical Engineers, Inc. v. Hydrolevel Corp., 456 U.S. 556, 566, 102 S.Ct. 1935, 1942, 72 L.Ed.2d 330 (1982) (“Under an apparent authority theory, ‘[[liability is based upon the fact that ... from the point of view of the third person the transaction seems regular on its face and the agent appears to be acting in the ordinary course of the business confided to him.’ ”) (quoting Restatement § 261, Comment a).
IV. Common v. Uncommon Law
If there is an unusual aspect to any of the separate approaches issued today, it is one suggesting that we should look to state common law to determine when and under what conditions an employer is vicariously liable for a supervisor’s sexual harassment. Presumably this would mean that we often would be faced with a choice of law question. We might impose liability on an employer in one case, but not another though the facts of the two cases were the same. We would explain this disparate impact by saying that though we are a federal court applying the civil rights laws of the nation (here, Title VII), and though Congress surely intended all citizens to have equal rights under that federal statute, we think it best to allow the particulars of local interests to control federal court decisions.
The suggestion that we look to state law to resolve sensitive issues under the civil rights laws contradicts the general assumption that “ ‘in the absence of a plain indication to the contrary, ... Congress when it enacts a statute is not making the application of the federal act dependent on state law.’ ” Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 43, 109 S.Ct. 1597, 1605, 104 L.Ed.2d 29 (1989) (quoting Jerome v. United States, 318 U.S. 101, 104, 63 S.Ct. 483, 485, 87 L.Ed. 640 (1943)). “One reason for this rule of construction is that federal statutes are generally intended to have uniform nationwide application.” Id. This is why in NLRB v. Hearst Publications, Inc., 322 U.S. *564111, 64 S.Ct. 851, 88 L.Ed. 1170 (1944), the United States Supreme Court rejected an argument that the term “employee” as used in the National Labor Relations Act (Wagner Act) should be defined by state law. It explained: Both the terms and purposes of the statute, as well as the legislative history, show that Congress had in mind no ... patchwork plan for securing freedom of employees’ organization and of collective bargaining. The Wagner Act is ... intended to solve a national problem on a national scale_ Nothing in the statute’s background, history, terms or purposes indicates its scope is to be limited by ... varying local conceptions, either statutory or judicial, or that it is to be administered in accordance with whatever different standards the respective states may see fit to adopt for the disposition of unrelated, local problems. 322 U.S. at 123, 64 S.Ct. at 857. Because the NLRA was the model for much of Title VII, Lorance v. AT & T Technologies, Inc., 490 U.S. 900, 909, 109 S.Ct. 2261, 2267-68, 104 L.Ed.2d 961 (1989), it follows that the reasons favoring a uniform national standard under the NLRA would support similar uniformity in our enforcement of Title VII. We should avoid the same “patchwork plan” of “varying local conceptions” governing civil rights laws that the Supreme Court sought to avoid under the NLRA. See id. (“[W]e have often observed that the NLRA was the model for Title VII’s remedial provisions, and have found cases interpreting the former persuasive in construing the latter.”).
Despite Congress’ (and the Supreme Court’s) seemingly clear preference that we favor a uniform national standard of employer liability rather than a 50-state standard wrapped in local common law, some of my colleagues would look to those local laws to determine when a supervisor acts within the “scope of his employment.” But in interpreting the very same term under a different federal statute (the Copyright Act of 1976), the Supreme Court unequivocally (and unanimously) rejected that approach:
In past cases of statutory interpretation, when we have concluded that Congress intended terms such as “employee,” “employer,” and “scope of employment” to be understood in light of agency law, we have relied on the general common law of agency, rather than on the law of any particular State, to give meaning to these terms.... This practice reflects the fact that “federal statutes are generally intended to have uniform nationwide application.” Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 43, 109 S.Ct. 1597, 1605, 104 L.Ed.2d 29 (1989).
Community for Creative Non-Violence v. Reid, 490 U.S. 730, 740, 109 S.Ct. 2166, 2173, 104 L.Ed.2d 811 (1989) (emphasis added). Meritor instructed us to look to “common law [agency] principles” to determine the scope of an employer’s liability. Only three years later, Reid interpreted nearly identical language — the general “common law of agency” — as ruling out reliance “on the law of any particular State,” which is exactly what some of my colleagues propose to do. For those who favor a 50-state standard of “scope of employment,” Reid is seemingly insurmountable.
Finally, it is worth noting that already this year the Supreme Court has decided two cases of statutory interpretation under Title VII. See Robinson v. Shell Oil Co., — U.S. —, 117 S.Ct. 843, 136 L.Ed.2d 808 (1997) (unanimously holding that the term “employees,” as used in the anti-retaliation provision of Title VII, includes former employees); Walters v. Metropolitan Educ’l Enterprises, Inc., — U.S. —, 117 S.Ct. 660, 136 L.Ed.2d 644 (1997) (unanimously favoring payroll method to determine how many employees employer “has” on day in question). In neither case did the Court look to state law to inform its interpretation of Title VII terms.
Ultimately, the scope and purpose of Title VII resolve the issue as to whether state common law should prevail. The primary purpose of the Civil Rights Act of 1964 was to rid the workplace of discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800, 93 S.Ct. 1817, 1823, 36 L.Ed.2d 668 (1973) (“The language of Title VII makes plain the purpose of Congress to ensure equality of employment opportunities and to eliminate those discriminatory practices and devices which have fostered racially stratified job environments to the disadvantage of minority citizens.”). I hardly think Con*565gress intended to be successful only in so far as its efforts comported with state law. What happens when the Equal Employment Opportunity Commission, specifically empowered under 42 U.S.C. § 2000e-5 to enforce the provisions of Title VII by suing an employer on its own, files suit against an employer in federal court? Must the Commission turn to state law to support its claim of discrimination? It would seem odd that a federal agency’s success in seeking the enforcement of a federal statute in federal court would depend upon state law.
Conclusion
Of all the approaches suggested by various members of the court today, given the present state of the law, Chief Judge Posner’s approach would provide a consistent, uniform standard concerning when an employer is liable for a supervisor’s sexual harassment. Where the supervisor commits a “company act,” such as firing an employee who refuses to have sex with him, the employer is strictly liable. But when a supervisor’s sexual harassment has nothing to do with his position (though technically it occurs during the course of his workday), the standard of employer liability should be one of negligence. The issue becomes whether the employer knew or should have known of the harassment, what it could have done to prevent it, and, of course, what it did to remedy it. We need not muddy the playing field by asking whether the supervisor was acting within the scope of his employment because it would be difficult to envision a scenario where he was (see supra, Pt.II). But even if we were to ask such a question, it would make little sense to condition the answer on the law of any particular state. In banning state literacy tests by passing the Voting Rights Act Amendments of 1970, Congress recognized that discrimination was a “national dilemma that touche[d] every corner of our land,” and further determined “the way to solve the problems of racial discrimination [was] to deal with nationwide discrimination with nationwide legislation.” Oregon v. Mitchell, 400 U.S. 112, 133, 91 S.Ct. 260, 269, 27 L.Ed.2d 272 (1970). The same could be said about Title VII. Its standards ought to be accessible and uniform; in other words, they ought to be common. For all of these reasons, I join the Chief Judge’s opinion.

. See ante (Coffey concurrence) at 526-528 (discussing definition of "supervisor” within the context of Title VII and the National Labor Relations Act); at 532-533 (discussing what constitutes a “materially adverse employment action”); at 534 (introducing and at the same time rejecting the concept of “attempted quid pro quo harassment”); at 549 n.38 (arguing that an anti-harassment policy makes a reasonable belief in apparent authority "impossible").


. At least eight other circuits have confronted the issue of liability for quid pro quo harassment. Each has either expressly embraced a standard of strict liability or has commented that other courts uniformly impose such liability. See Torres v. Pisano, 116 F.3d 625, 633, (2d Cir.1997) ("liability for quid pro quo harassment is always imputed to the employer”); Harrison v. Eddy Potash, Inc., 112 F.3d 1437, 1443 (10th Cir.1997) (“In cases involving quid pro quo harassment, courts routinely hold, with little or no discussion, that the employer is 'strictly liable’ for the supervisor’s wrongful conduct.”); Canutillo Independent School Dist. v. Leija, 101 F.3d 393, 397 (5th Cir.1996) ("Courts have held an employer strictly liable for ‘quid pro quo' harassment”); Martin v. Cavalier Hotel Corp,, 48 F.3d 1343, 1351 n. 3 (4th Cir.1995) ("[defendant] recognizes that in quid pro quo sexual harassment cases an employer is automatically liable for its supervisor’s conduct”); Nichols v. Frank, 42 F.3d 503, 513 (9th Cir.1994) (Judge Reinhardt, with two judges concurring in result) (“Once quid pro quo sexual harassment has been established, the harasser’s employer is, ipso facto, liable”); Kauffman v. Allied Signal, Inc., 970 F.2d 178, 185-86 (6th Cir.1992) ("Under a 'quid pro quo' theory of sexual harassment, an employer is held strictly liable for the conduct of supervisory employees having authority over hiring, advancement, dismissal, and discipline, under a theory of respon-deat superior.”); Chamberlin v. 101 Realty, Inc., 915 F.2d 777, 785 (1st Cir.1990) ("[A]n employer is strictly liable for the actions of its supervisors that amount to sexual discrimination or sexual harassment resulting in [a] tangible job detriment to the subordinate employee.”); Steele v. Offshore Shipbuilding, Inc., 867 F.2d 1311, 1316 (11th Cir.1989) (“In a quid pro quo case, the corporate defendant is strictly liable for the supervisor's harassment.”).


. We concluded as much in Hunter v. Allis-Chalmers Corp., 797 F.2d 1417, 1421-22 (7th Cir.1986), when we determined that an employer was liable ("only for those intentional wrongs of his employees that are committed in furtherance of the employment; the tortfeasing employee must think (however misguidedly) that he is doing the employer’s business in committing the wrong. ’ ’) (Emphasis added).


. Judge Wood believes this interpretation is wrong because it effectively means sexual harassment could never be within the scope of a supervisor’s employment — after all, no reasonable employer ever would authorize a supervisor to harass. Of course, this is why scope of employment and apparent authority theories are inapplicable in this context. As Chief Judge Pos-ner explains, the solution is not to contort these theories until they appear to fit into this discussion, but to recognize that they have little to offer when it comes to a serious analysis of employer liability for sexual harassment.


.I agree with Chief Judge Posner that an employee has a responsibility to complain about harassment, thus giving the employer an opportunity to remedy the situation before she files suit. Where she does not complain, and the employer has no reason to know of the harassment on its own, it would seem to be the rare case that the employer should be held liable under the law. And courts should not assume that employees who do not complain wanted to do so but were afraid: “[T]he law will not pre*563sume in every case that harassed members of Title VII's protected classes do not know what is best for themselves and cannot make reasonable decisions to delay — at least for a time — pursuing harassment claims, perhaps for privacy or emotional reasons, until they are ready to do so." Torres v. Pisano, 116 F.3d 625, 639, (2d Cir.1997). As Chief Judge Posner notes, ante at 513-514, from a distance it is difficult to distinguish an office romance from a coerced or unwelcome alliance. An employer should not have to make that distinction. See Barnes, 561 F.2d at 999 ("The sexual advance of a supervisor toward an employee is seldom a public matter; and the distinction between invited, uninvited-but-welcome, offensive-but-tolerated and flatly rejected advances ordinarily does not fall within the special ability of the employer or higher supervisor to discern.”) (MacKinnon, concurring). While an employer may discourage intra-office dating, especially between supervisors and subordinates, it should not have to inquire into a relationship to make sure it is "voluntary.” The potential victim of a sexual demand should first say “no” and if the supervisor won’t take no for an answer, then she must report the demand to someone higher up. Of course if the victim can show that the employer nevertheless should have known, liability would still attach, but because of negligence, not strict liability.